      Case 1:20-cv-00911-CCC-MA Document 11 Filed 01/22/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANKLYN B. MOLINA, JR.                   :   CIVIL ACTION NO. 1:20-CV-911
                                          :
                  Plaintiff               :   (Judge Conner)
                                          :
            v.                            :
                                          :
UNITED STATES OF AMERICA,                 :
                                          :
                  Defendant               :

                                     ORDER

      AND NOW, this 22nd day of January, 2021, upon consideration of plaintiff’s

complaint (Doc. 1) and in accordance with the memorandum of the same date, it is

hereby ORDERED that:

      1.    Plaintiff’s motions to proceed in forma pauperis (Docs. 2, 6) are
            GRANTED for the sole purpose of the filing of this action.

      2.    The complaint is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      3.    The Clerk of Court is directed to CLOSE this case.

      4.    Any appeal from this order is DEEMED frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
